Exhibit 10.1

 

SETTLEMENT, RELEASE AND AMENDMENT

 

THIS SETTLEMENT, RELEASE AND AMENDMENT is made and entered into as of the 18th
day of November, 2003, by and between Southern Telecom, Inc. (“STI”), and
Interstate FiberNet, Inc. (“IFN”).

 

WITNESSETH:

 

WHEREAS STI and IFN are the successors in interest to certain parties to the
June 9, 1995 Revised and Restated Fiber Optic Facilities and Services Agreement,
as amended, (the “Agreement”);

 

WHEREAS the August 1, 2000 amendment to the Agreement (the “2000 Amendment”),
among other things, provides for certain payments to be made by IFN to STI upon
the occurrence of an “Event,” as such term is defined in the 2000 Amendment;

 

WHEREAS STI is agent for Alabama Power Company, Georgia Power Company, Gulf
Power Company, Mississippi Power Company, Savannah Electric and Power Company,
Southern Electric Generating Company and Southern Company Services, Inc.
(collectively “the Power Companies”) under the Agreement;

 

WHEREAS STI and IFN (collectively the “Parties”) have pending between them a
lawsuit in the Superior Court of Troup County, Georgia, styled Southern Telecom,
Inc. v. Interstate FiberNet, Inc., Civil Action No. 03-CV-77 (hereinafter the
“Litigation”), in which STI contends that there has been an Event;

 

WHEREAS in the Litigation IFN denies that such an Event has occurred;

 

WHEREAS the Parties wish to reach a full and final settlement of all matters,
claims, and causes of action arising out of the Litigation, including whether
there has been an Event;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises, releases, covenants and
other consideration set forth herein, the receipt and sufficiency of which are
hereby acknowledged, and not as any admission of liability, the Parties agree as
follows:

 

1.

 

A. Contingent and effective upon timely receipt of the Payment set forth in
Section 2 hereof, STI, as agent for the Power Companies and on behalf of itself
and its past and present officers, directors, shareholders, trustees, employees,
agents, successors, assigns, affiliates, parent corporations, and subsidiaries,
and any other entity claiming on behalf of or through STI hereby releases,
remises and forever discharges IFN, its past and present parent corporations,
divisions, subsidiaries, affiliates, and joint ventures, including but not
limited to ITC^DeltaCom, Inc., as well as the respective present and former
parents, subsidiaries, affiliates, related entities, directors, officers,
shareholders, agents, servants, employees, representatives, attorneys,
consultants, successors, and assigns thereof, of and from all claims,
counterclaims, causes of action, rights, interests, suits, debts, sums of money,
overpayments, underpayments, obligations, accounts, bonds, controversies,
damages, judgments, and demands whatsoever, in law or in equity, in contract,
tort, or otherwise, which they might now have, have had, or may have by reason
of any matter, cause or thing occurring in whole or in part, from the beginning
of time through the date hereof, arising from the alleged occurrence or
nonoccurrence of any Event, including all claims asserted in the Litigation.

 

B. Contingent upon STI’s release of IFN as set forth in Section 1A above, IFN,
on behalf of itself and its past and present officers, directors, shareholders,
trustees, employees, agents, successors, assigns, affiliates, parent
corporations, and subsidiaries, and any other entity claiming on behalf of or
through IFN hereby releases, remises and forever discharges the Power

 

2



--------------------------------------------------------------------------------

Companies, STI, and each of their respective past and present parent
corporations, divisions, subsidiaries, affiliates, joint ventures, related
entities, directors, officers, shareholders, agents, servants, employees,
representatives, attorneys, consultants, successors, and assigns thereof, of and
from all claims, counterclaims, causes of action, rights, interests, suits,
debts, sums of money, overpayments, underpayments, obligations, accounts, bonds,
controversies, damages, judgments, and demands whatsoever, in law or in equity,
in contract, tort, or otherwise, which they might now have, have had, or may
have by reason of any matter, cause or thing occurring in whole or in part, from
the beginning of time through the date hereof, arising from the alleged
occurrence or nonoccurrence of any Event, including all claims asserted in the
Litigation.

 

C. Contingent upon receipt by STI of the Payment set forth in Section 2 hereof,
STI agrees to dismiss with prejudice its claims against IFN in the Litigation,
and each side agrees to bear its own costs, fees, and expenses incurred in the
Litigation.

 

2.

 

In consideration of the promises, releases, agreements, and covenants set forth
herein, IFN agrees to pay to STI the sum of twenty million seven hundred
forty-nine thousand dollars ($20,749,000.00) (the “Payment”). IFN agrees to make
the Payment to STI, via wire transfer to the wire transfer address as may be
specified by STI, on or before November 19, 2003. This will result in a total
payment hereunder of $20,975,000.00 because IFN has already paid to STI
$226,000.00 and STI hereby acknowledges the receipt and payment of that
$226,000.00. The total amount of $20,975,000 is allocated in accordance with the
methodologies set forth in Sections 32.2(b) and 7 of the Agreement as follows:
$15, 570,791.00 is to be paid in lieu of IFN’s payment obligations set forth in
Section 32.2(b) of the Agreement and $5,404,209.00 is to be paid in lieu of
IFN’s payment obligations set forth in Section 7 of the Agreement.

 

3



--------------------------------------------------------------------------------

3.

 

In further consideration of and contingent upon full receipt of the Payment and
release granted by IFN, STI hereby acknowledges that all obligations of IFN to
make payments arising under the terms and conditions of Sections 32.2(b), 7.1
and 7.2 of the Agreement are satisfied and discharged in full. STI agrees that
IFN has no further obligations to STI under these sections of the 2000
Amendment.

 

4.

 

Subject to full receipt by STI of the Payment, the Parties hereby amend the
Agreement as follows:

 

A. Tax Indemnification. Subsection 8.11(d) of the Agreement is hereby deleted
and replaced with the following:

 

8.11(d) Tax Indemnification. If, for any part of the System represented by the
IFN Interest which is physically located on any right-of-way of Mississippi
Power, the tax attributes are unavailable to IFN from November 18, 2003 until
termination of the Agreement because of SES’s holding legal title, STI shall
reimburse IFN for the additional federal, state, and local income tax incurred
and payable by IFN as a result of the unavailability of such tax attributes.
Notwithstanding the foregoing, in no event shall the amount of this
reimbursement exceed the actual reduction in the amount of federal, state, and
local income tax paid by SES as a result of the availability to SES of those tax
attributes that are unavailable to IFN, further reduced by the amount of any
additional income tax liabilities of SES as a result of its ownership of the
portion of the System represented by the IFN Interest.

 

4



--------------------------------------------------------------------------------

B. Notices. The Parties acknowledge the following changes in the names and
addresses of the person(s) to receive notice pursuant to the Agreement:

 

To Southern Telecom:

   Southern Telecom, Inc.     

5555 Glenridge Connector

    

Suite 500

    

Atlanta, GA 30342

    

Attn: Robert G. Dawson, President and CEO

 

C. Defined Terms. Unless otherwise specified herein, all capitalized terms used
in this Settlement, Release and Amendment will have the meaning set forth in the
Agreement.

 

D. Force and Effect. Except as modified herein, all terms and conditions of the
Agreement will remain in full force and effect.

 

E. Conflict. If there are any conflicting terms or conditions between the terms
and conditions of this Settlement, Release and Amendment and the terms and
conditions of the Agreement, then the terms and conditions of this Settlement,
Release and Amendment shall control.

 

5.

 

A. STI represents and warrants to IFN that there has been no assignment or other
transfer of any interest in any claim which STI may have against IFN or any
other party released under Section 1A above arising out of the Litigation or the
occurrence or nonoccurrence of any Event, and STI agrees to indemnify and hold
IFN harmless from any liabilities, claims, demands, damages, costs, expenses,
and attorney’s fees incurred as a result of any person, party, or entity
asserting any such assignment or transfer.

 

B. IFN represents and warrants to STI that there has been no assignment or other
transfer of any interest in any claim which it may have against STI or any other
party released under Section 1B above arising out of the Litigation or the
occurrence or non-occurrence of any

 

5



--------------------------------------------------------------------------------

Event, and IFN agrees to indemnify and hold STI harmless from any liabilities,
claims, demands, damages, costs, expenses, and attorney’s fees incurred as a
result of any person, party, or entity asserting any such assignment or
transfer.

 

6.

 

IFN represents and warrants that neither its subsidiary, ITC^DeltaCom
Communications, Inc., nor any of its past and present officers, directors,
shareholders, trustees, employees, agents, successors, assigns, affiliates,
parent corporations, and subsidiaries, nor any other party will seek to collect
any further payments from Southern Communications, Inc. d/b/a Southern LINC
(“Southern LINC”) in connection with the now terminated Traffic Interchange
Agreement (the “Interchange Agreement”) dated September 1, 2000 between
ITC^DeltaCom Communications, Inc. and Southern LINC, or any services provided to
Southern LINC in connection with the Interchange Agreement, regardless of
whether such services were provided prior to or following termination of the
Interchange Agreement. IFN further agrees to indemnify and hold Southern LINC
harmless from any liabilities, claims, demands, damages, costs, expenses, and
attorney’s fees incurred as a result of any person, party, or entity asserting
any such claims.

 

7.

 

This Settlement, Release and Amendment is the result of a compromise and shall
never at any time for any purpose be considered as an admission of liability or
responsibility of any Party hereby released, who continues to deny such
liability and disclaim such responsibility.

 

8.

 

This Settlement, Release and Amendment contains the entire agreement between the
Parties hereto with regard to the matters set forth herein and shall inure to
the benefit of each Party hereto, their present and former officers, directors,
trustees, insurers, representatives,

 

6



--------------------------------------------------------------------------------

attorneys, agents, employees, owners, successors and assigns, partners,
attorneys, parent companies, subsidiaries, and affiliates, including all
entities presently or formerly related to or affiliated with them in any way and
all other persons, predecessors, firms, associations, insurers, limited
partnerships or corporations, and their respective heirs, successors and
assigns, and each of them, past, present and/or future. No other promises,
representations, or agreements in connection with the subject matter of this
Settlement, Release and Amendment shall be binding upon the Parties unless in
writing and signed by the Parties.

 

9.

 

This Settlement, Release and Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

10.

 

Each of the Parties to this Settlement, Release and Amendment agrees that no
particular Party or Parties hereto shall be deemed to be the author of this
Settlement, Release and Amendment or any particular term, provision or condition
hereof. Each of the Parties further agrees that any ambiguities in this
Settlement, Release and Amendment shall be resolved, and the terms, provisions,
and conditions of this Settlement, Release and Amendment shall be construed and
interpreted, without regard to which Party or Parties may have suggested,
drafted, revised, or otherwise authored this Settlement, Release and Amendment
or any of its particular terms, provisions, or conditions. Each of the Parties
further agrees that this Settlement, Release and Amendment shall be construed
and interpreted as if drafted jointly by all of the Parties.

 

11.

 

Failure or delay on the part of either Party to enforce or exercise at any time
any of the provisions, rights, or remedies in this Settlement, Release and
Amendment shall in no way be

 

7



--------------------------------------------------------------------------------

construed to be a waiver thereof. Nor shall such failure or delay in any way
affect the validity of this Settlement, Release and Amendment or the right of
either Party to enforce it. No waiver of any breach of this Settlement, Release
and Amendment shall be held to be a waiver of any other subsequent breach.

 

12.

 

Each Party to this Settlement, Release and Amendment represents and warrants
that such Party has the full right and authority to execute this Settlement,
Release and Amendment. Where applicable, all corporate, partnership, or other
organizational action necessary to authorize such execution has been taken and
completed. The signatory of each Party to this Settlement, Release and Amendment
has the full right and authority to commit and bind such Party to the fullest
extent of the law.

 

13.

 

The Parties acknowledge that they have sought the advice of legal counsel before
signing this Settlement, Release and Amendment. All Parties acknowledge that
they made the decision to execute this Settlement, Release and Amendment freely
and without coercion by any party or individual. All Parties acknowledge that,
in entering into this Settlement, Release and Amendment, they are not relying on
any statements or representations except those set forth in this Settlement,
Release and Amendment.

 

14.

 

This Settlement, Release and Amendment may be executed in one or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument. Counsel for the Parties shall exchange among
themselves original signed counterparts. For

 

8



--------------------------------------------------------------------------------

purposes of this Settlement, Release and Amendment, a facsimile of a signed
counterpart shall be deemed an original.

 

15.

 

The Parties agree and acknowledge that this Settlement, Release and Amendment
does not affect any right obligation, claim, matter, or cause of action arising
in connection with the Agreement, which is not specifically addressed in this
Settlement, Release and Amendment, including without limitation, any claim,
counterclaim, defense, matter, or cause of action at issue in the separately
pending case of Interstate FiberNet, Inc. v. Southern Telecom, Inc., et al.,
Superior Court of Troup County, Georgia, Civil Action No. 01-CV-654.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives:

 

SOUTHERN TELECOM, INC.

     

INTERSTATE FIBERNET, INC.

By:  

/s/    Robert G. Dawson        

      By:  

/s/    Douglas A. Shumate        

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

    Robert G. Dawson, President & CEO           Douglas A. Shumate, Snr. VP and
CFO

Date:

 

November 18, 2003.

     

Date:

 

November 19, 2003.

 

9